Citation Nr: 0528664	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  01-04 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon


THE ISSUE

1.  Entitlement to an effective date prior to May 9, 1978, 
for the grant of service connection for a dysthymic disorder. 

2.  Entitlement to an effective date prior to August 26, 
1999, for the assignment of a 100 percent disability rating 
for the service-connected dysthymic disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  By a rating action in June 1998, the RO 
granted service connection for a dysthymic disorder, 
secondary to service-connected cervical spine injuries; a 50 
percent disability rating was assigned, effective June 10, 
1997.  In July 1998, the veteran filed a notice of 
disagreement with the effective date assigned to his service-
connected dysthymic disorder.  Subsequently, in a March 1999 
rating decision, the RO assigned a temporary total disability 
rating for dysthymic disorder from May 13, 1983, to July 1, 
1983; a 10 percent rating was assigned from July 1, 1983, to 
June 10, 1997; and, a 50 percent rating was assigned from 
June 10, 1997.  

By a rating action in September 2000, the RO increased the 
evaluation for the veteran's dysthymic disorder from 50 
percent to 100 percent, effective August 26, 1999.  In a May 
2001 rating action, the RO granted the assignment of an 
effective date of May 9, 1978 for the grant of service 
connection for a dysthymic disorder; a 10 percent rating was 
assigned from May 9, 1978, to May 13, 1983.  

In May 2005, the Board remanded the case to the RO for 
development.  

The veteran was afforded a travel board hearing before the 
undersigned Veterans Law Judge in June 2005.  A transcript of 
the hearing has been associated with the claims folder.  

In a rating action of August 2003, the RO denied the 
veteran's claim of entitlement to an increased rating for 
residuals of a neck injury with degenerative disc disease and 
degenerative joint disease, C3-4, C4-5, C5-6, with radicular 
pain into the upper extremities.  A notice of disagreement 
with that determination was received in October 2003.  A 
statement of the case was issued in March 2004.  However, the 
record contains no substantive appeal with respect to that 
issue, and it has not been certified to the Board.  
Therefore, that issue is not in appellate status, and will 
not be addressed by the Board at this time.  See 38 U.S.C.A. 
§§ 7104, 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 20.101, 
20.200, 20.201, 20.202 (2004).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.  

2.  From May 9, 1978, to June 9, 1997, the veteran's service-
connected dysthymic disorder was principally manifested by 
symptoms such as mild social and occupational impairment, 
difficulty concentrating, difficulty sleeping, and a 
depressed mood.  

3.  During the period from June 10, 1997, to September 10, 
1997, the veteran's service-connected dysthymic disorder is 
shown to have resulted in considerable industrial impairment 
and occupational and social impairment with reduced 
productivity due to mood disturbances and difficulty in 
establishing and maintaining effective work relationships.  

4.  Since September 11, 1997, the veteran's dysthymic 
disorder has more nearly resulted in total social and 
occupational impairment.  

5.  At the June 2005 hearing, prior to the promulgation of a 
decision in the appeal, the veteran submitted a written 
statement withdrawing his appeal as to the issue of 
entitlement to an effective date prior to May 9, 1978, for 
the grant of service connection for a dysthymic disorder.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected dysthymic disorder, 
during the period from May 9, 1978, to June 9, 1997, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5107, 7104 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.130 including 
Diagnostic Code 9433 (2005); 38 C.F.R. § 4.132 including 
Diagnostic Code 9405 (1996).  

2.  The criteria for the assignment of a rating in excess of 
50 percent, during the period from June 10, 1997, to 
September 10, 1997, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.7, 4.130 including Diagnostic Code 9433 (2002).  

3.  The criteria for an effective date of September 11, 1997, 
but no earlier, for the grant of a 100 percent rating for 
dysthymic disorder have been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.105, 3.400, 4.3 (2004).  

4.  The criteria for withdrawal of the substantive appeal by 
the veteran concerning the issue of entitlement to an 
effective date prior to May 9, 1978, for the grant of service 
connection for a dysthymic disorder have been met.  
38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act.

As a preliminary matter, the Board is required to address 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the rating decisions, 
as well as the Statement of the Case and the Supplemental 
Statement of the Case issued in connection with the veteran's 
appeal have notified him of the evidence considered, the 
pertinent laws and regulations and the reasons why his claim 
was denied.  In addition, a letter to the veteran from the RO 
dated in April 2004 specifically notified the veteran of the 
substance of the VCAA.  That letter, consistent with 38 
U.S.C.A. § 5103(a), and 38 C.F.R. § 3.159(b), effectively 
satisfied the notification requirements of the VCAA by: (1) 
Informing the veteran about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informing the veteran about the information and evidence the 
VA would seek to provide; (3) informing the veteran about the 
information and evidence the claimant was expected to 
provide; and requesting the veteran provide any evidence in 
his possession that pertains to his claims.  

The Board acknowledges that the April 2004 VCAA letter was 
initially provided to the veteran after the initial 
unfavorable decision in this case.  However, in another case 
regarding the timing of the VCAA notice, the United States 
Court of Appeals for Veterans Claims (Court), held that in 
such situations the veteran has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In this case, the 
veteran was given an opportunity to respond, and the RO 
subsequently reviewed the veteran's claim, prior to 
recertification of the veteran's claim to the Board.  

All the VCAA essentially requires is that the duty to notify 
be satisfied and that a claimant is given an opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Since this has been 
accomplished in this case, the Board finds that under the 
circumstances of this case, the notification requirements of 
the VCAA have been satisfied.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board also notes that the veteran and his 
representative have not contended or argued that any defect 
or deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
relevant and probative evidence consists of claims the 
veteran filed for VA benefits and treatment records dated 
following the veteran's separation from service.  That 
evidence is associated with the claims file, and the veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his appeal.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and that the case 
is ready for appellate review.  

II.  Factual background.

By a rating action of November 1976, the RO granted service 
connection for degenerative disc disease C-4/5, effective 
from August 6, 1976.  

Of record is a report of contact (VA Form 119), dated May 9, 
1978, indicating that the veteran contacted the RO and 
expressed a desire to file a claim for service connection for 
a nervous disorder as secondary to his back problems.  The 
record indicates that the veteran was mailed a development 
letter dated June 22, 1978, requesting evidence showing that 
his nervous disorder developed secondary to his service-
connected neck disorder.  This same letter was annotated on 
September 11, 1978, stating that the veteran had failed to 
prosecute his claim.  No further action was taken with 
respect the veteran's claim.  

VA treatment records, dated from May 1983 through July 1996, 
show that the veteran received treatment for several 
disabilities, including a dysthymic disorder.  These records 
show that the veteran was admitted to a VA hospital in May 
1983 with a history of depression that had been worse in the 
past two weeks; he also indicated that he had had suicidal 
thoughts.  It was noted that the veteran had a history of 
alcohol abuse and was in alcohol treatment in 1982.  The 
provisional diagnosis was alcoholism with depression.  
Following evaluation and treatment, the discharge diagnoses 
were alcohol dependence, dysthymic disorder, and cervical 
spondylosis.  VA examination reports, dated in August 1983, 
December 1986, February 1996, and July 1996, reflect 
evaluation solely for the degenerative disc disease of the 
cervical spine.  

Received in June 1997 was a statement in support of claim (VA 
Form 21-4138), wherein the veteran requested service 
connection for a psychiatric disorder.  Submitted in support 
of the veteran's claim was the report of a private 
psychological evaluation, conducted in September 1997, at 
which time it was noted that the veteran complained of 
excruciating pain in the neck and back.  The veteran also 
reported problems with irritability and anger.  Following an 
evaluation, the diagnostic impressions were: marijuana abuse, 
polysubstance dependence, in sustained remission, and chronic 
dysthymia.  The examiner noted that the veteran's history 
suggested that he would have marked difficulty getting along 
in social situations on the job.  

Following a VA examination in December 1997, the examiner 
stated the veteran appeared to meet the criteria for 
dysthymic disorder, which appeared to be secondary to his 
service-connected spinal disc condition.  The examiner 
further noted that the veteran also appeared to be depressed 
about the treatment he had received from the military and 
from the VA over the years.  The pertinent diagnoses were 
dysthymic disorder, secondary to service-connected spinal 
disc condition, and cannabis dependence; he was assigned a 
global assessment of functioning (GAF) score of 45.  In an 
addendum to the above examination, dated in March 1998, the 
examiner estimated that the veteran's current GAF score based 
solely on his dysthymic disorder was 49, reflecting a serious 
impairment in occupational functioning.  

By a rating action in June 1998, the RO granted service 
connection for dysthymic disorder, secondary to residuals of 
a cervical injury; a 50 percent rating was assigned, 
effective June 10, 1997.  By letter dated June 17, 1998, the 
VA informed the veteran of the above determination, as well 
as his procedural and appellate rights.  

Received in July 1998 was a statement in support of claim (VA 
Form 21-4138), wherein the veteran specifically indicated 
that he disagreed with the effective date assigned for his 
service-connected dysthymic disorder.  

Received on August 26, 1999 was a statement in support of 
claim (VA Form 21-4138), wherein the veteran indicated that 
he wished to be reevaluated for his dysthymic disorder.  The 
veteran maintained that his service-connected disorder had 
worsened; he stated that he was unable to maintain gainful 
employment as a result of his disorder.  

In conjunction with his claim, the veteran was afforded a VA 
compensation examination in July 2000.  Following a mental 
status examination, the examiner sated that the veteran 
appeared to continue to meet the criteria for dysthymic 
disorder, secondary to his service-connected spinal disc 
condition.  The examiner further noted that the veteran 
appeared to suffer from severe industrial impairment 
primarily related to his physical disabilities.  

Based upon the above findings, the RO, in a rating action of 
September 2000, granted an increased rating to 100 percent 
for dysthymic disorder, effective from August 26, 1999.  

At his personal hearing in June 2005, the veteran testified 
that his dysthymic disorder had increased in severity in the 
early 1980's; the veteran noted that he was hospitalized in 
1983 for depression, suicidal ideations, and alcoholism.  The 
veteran contended that he used alcohol to treat his neck 
pain.  The veteran indicated that he was homeless on and off 
for about 15 years after service.  The veteran admitted that, 
after his period of hospitalization, he didn't return to the 
VA until 1996.  


III.  Legal analysis- Earlier Effective Date for assignment 
of a 100 percent rating.

Generally, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2004).  The general rule as 
it pertains to the effective date for an award of increased 
compensation is that the effective date of such award will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(o) (1) (2004).  
An exception to that rule applies, however, under 
circumstances where the evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of 
the claim for increased compensation.  In this context, the 
law provides that the effective date of the award "shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date." 38 U.S.C.A. 
§ 5110(b) (2) (West 2002 & Supp. 2005); 38 C.F.R. § 3.400(o) 
(2) (2004).  The term "increase" as used in 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400 means an increase to the next 
level disability level.  See Hazen v. Gober, 10 Vet. App. 511 
(1997).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2005).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the United States Court of Appeals for Veterans Claims ("the 
Court") also discussed the concept of the "staging" of 
ratings, noting that it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  

The veteran initially filed his claim of entitlement to 
service connection for a nervous disorder in May 1978.  
During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with psychiatric disorders.  

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  However, revised statutory or 
regulatory provisions may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114 (2005); VAOPGCPREC. 3-2000 
(April 10, 2000).  

The Board is of the opinion that the change in the rating 
criteria effective November 7, 1996, did not result in a more 
favorable version of the regulation than the prior criteria 
with respect to the veteran in this case.  The new criteria 
are more objective than the old to result in more consistent 
evaluations and greater ease in comparing examinations.  The 
symptoms indicated at each level are not intended to be 
comprehensive (and could not be, because of the multitude of 
symptoms in mental disorders), but to provide an objective 
framework that will enable rating boards to assign consistent 
evaluations for mental disorders based on signs and symptoms. 
The Board will apply the "old" criteria to the evidence dated 
before November 7, 1996, and both sets of criteria will be 
applied to evidence on and after that date.  VAOPGCPREC 3- 
2000 (2000).  

Under the regulations in effect prior to November 7, 1996, 
Diagnostic Code 9405 (dysthymic disorder), and other codes 
pertaining to psychoneurotic disorders, provide for a 10 
percent rating where there was emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent rating was warranted where such 
impairment was of "definite" severity.  A 50 percent rating 
when the ability to maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is assigned when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating is assigned when the attitudes of all contacts, except 
the most intimate, are so adversely affected as to result in 
virtual isolation in the community; or when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality and disturbed though or behavioral 
process associated with almost daily activities such a 
fantasy, confusion, panic, and explosions of aggressive 
energy result in a profound retreat from mature behavior; or 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9405 (1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 2002 & Supp. 2005).  

Effective November 7, 1996, the provisions of Diagnostic Code 
9433 read as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

38 C.F.R. § 4.130, Diagnostic Code 9433 (2005).  

Words such as "mild", "considerable" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. § 4.6 (2005).  It should 
also be noted that use of terminology such as "mild" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2005).  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) Scale score 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DSM-IV, p. 32).  GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  Scores ranging 
from 31 to 40 represent major impairment in several areas 
such as work, family relations, judgment, thinking, or mood 
(e.g., neglects family and is unable to work).  Scores 
ranging from 11 to 20 represent some danger of hurting self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute).  See generally Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2005).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert at 54.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

The veteran and his representative contend that he is 
entitled to an earlier effective date for an award a 100 
percent schedular rating for a nervous disorder, dating back 
to the date of his separation from military service in 1970.  
Specifically, the veteran maintains that he has suffered from 
a nervous disorder ever since he injured his back in Vietnam.  

As noted above, the veteran filed his original claim for 
service connection for a nervous disorder as secondary to his 
service-connected back disorder in May 1978.  See 38 C.F.R. 
§§ 3.151, 3.155, 3.160(a)-(b) (2004).  Inasmuch as the 
veteran did not file his original claim for this disability 
within one year from the date of his discharge from service, 
an effective date retroactive to 1970 is not warranted.  38 
U.S.C.A. § 5110 (b) (1) (West 2002 & Supp. 2005).  

This case has a torturous history, with numerous admissions 
of error on the part of the AOJ.  In essence, the issue of 
service connection, the effective date and the evaluations 
has been repeatedly revisited.  There has been an ongoing 
appeal regarding effective dates and the rate of payment.  
Significantly, in a May 2001 rating decision, the RO granted 
service connection for dysthymic disorder, effective from May 
9, 1978, based on a finding of clear and unmistakable error.  
In so doing, the RO assigned a 10 percent rating from May 9, 
1978, to May 13, 1983; a temporary total rating was assigned 
from May 13, 1983, to July 1, 1983; a 10 percent rating was 
reestablished from July 1, 1983, to June 10, 1997; and a 50 
percent rating was assigned from June 10, 1997.  
Subsequently, in September 2000, the RO assigned an increased 
rating of 100 percent for the dysthymic disorder, effective 
August 26, 1999.  It was noted that each assigned effective 
date of this corrected rating corresponds the date from which 
benefits would have been payable if it had been made on the 
date of the reversed decision.  

In essence, this has become a form of a Fenderson issue and a 
staged rating has been assigned.  

There have been repeated changes in the rating schedule 
regarding the evaluation of NP disorders.  Prior to 1987, a 
10 percent evaluation contemplated slight impairment.  
Effective in 1987, a 10 percent evaluation contemplated mild 
impairment.  

The Board is under an obligation to base the decision on the 
evidence of record.  Unfortunately, there is a remarkable 
lack of evidence covering the years between 1978 and 1999.  
Except for a temporary total rating in 1983, the veteran was 
assigned a 10 percent evaluation.  

Prior to 1983, a 1976 VA examination disclosed that the 
psychiatric system was normal.  In view of the fact that 
there is a lack of probative evidence disclosing any degree 
of impairment prior to May 1983, it may only be concluded 
that there was no more than slight industrial impairment.  

When admitted to the VA facility in May 1983, the veteran was 
somewhat depressed and worried.  Although he had had suicidal 
thoughts, there were none currently.  More importantly, when 
discharged, he was considered to be in good remission.  It 
was also established that he was cooperative, alert and had 
intact memory, insight and judgment.  This evidence again 
established no more than slight or mild industrial 
impairment.  The record is devoid of any medical evidence 
pertaining to the veteran's dysthymic disorder during the 
period from May 1983 through September 1997.  

Upon review of the evidentiary record, the Board notes that 
there is evidence of a significant change in 1997.  
Significantly, following a psychological evaluation in 
September 1997, a physician concluded that the veteran would 
have marked difficulty getting along in social situations on 
the job.  Subsequently, following a VA examination in 
December 1997, the examiner noted that the veteran was 
depressed and that the veteran suffered from insomnia, low 
self-esteem and feelings of hopelessness.  In an addendum, 
the examiner estimated a GAF of 49 based solely upon the 
dysthymic disorder.  

In light of the above findings, the Board finds that the 
veteran's dysthymic disorder resulted in no more than mild 
social and occupational impairment, difficulty concentrating, 
difficulty sleeping, and a depressed mood.  However, during 
the period from June 10, 1997, to September 10, 1997, the 
veteran's service-connected dysthymic disorder is shown to 
have resulted in considerable industrial impairment and 
occupational and social impairment with reduced productivity 
due to mood disturbances and difficulty in establishing and 
maintaining effective work relationships.  And, the findings 
of the psychological evaluation and the VA examiner clearly 
demonstrate that, since September 11, 1997, the veteran's 
dysthymic disorder has more nearly resulted in total social 
and occupational impairment.  


IV.  Legal analysis-Earlier effective date for the grant of 
service connection.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2004).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c) (2004).  

By a rating action in May 2001 rating action, the RO assigned 
an effective date of May 9, 1978 for the grant of service 
connection for a dysthymic disorder.  The veteran perfected 
an appeal of that issue by filing a substantive appeal (VA 
Form 9) in March 2002.  However, at his travel board hearing 
in June 2005, the veteran stated that he wished to withdraw 
the appeal on the claim of entitlement to an effective date 
earlier than May 9, 1978, for the grant of service connection 
for a dysthymic disorder.  A written transcript of the 
hearing is of record.  The veteran also submitted a VA Form 
21-4138 withdrawing that issue at the hearing on June 27, 
2005.  

Thus, the Board finds that the veteran withdrew his appeal as 
to the issue of entitlement to an effective date earlier than 
May 9, 1978, for the grant of service connection for a 
dysthymic disorder and, hence, there remain no allegations of 
errors of fact or law for appellate consideration on that 
issue.  Therefore, the provisions of the Veterans Claims 
Assistance Act (VCAA) are not applicable.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
claim of entitlement to an effective date earlier than May 9, 
1978, for the grant of service connection for a dysthymic 
disorder and that issue is dismissed.  


ORDER

Entitlement to a rating in excess of 10 percent, during the 
period from May 9, 1978, to June 9, 1997, for the service-
connected dysthymic disorder is denied.  

Entitlement to a rating in excess of 50 percent, during the 
period from June 10, 1997, to September 10, 1997, is denied.  

An effective date of September 11, 1997, for a 100 percent 
evaluation for dysthymic disorder is granted.  

The claim of entitlement to an effective date prior to May 9, 
1978, for the grant of service connection for a dysthymic 
disorder is dismissed.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


